DETAILED ACTION
This Office action is in response to the application filed on 29 June 2021.
Claims 1-9 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buhot US 2010/0190437 A1.
As to claim 1, Buhot discloses substantially the invention as claimed, including a communication control device (Figures 1, 2, the NFC unit 218 in the mobile device 102) that controls communication in accordance with NFC standards, the NFC standards include a plurality of types (different types of NFC application elements associated with the different types of NFC services, [18], [41]), the communication control device comprising:
(Figures 1-4, the processor 200 and the NFC unit 218) that performs a polling (selecting) so as to detect a device (Figure 1, the NFC 106, an access device in a building or the payment device on a bus, [21]) that communicates in accordance with the NFC standards (Figures 1-4 and associated text); and
a storage unit (Figures 1-4, the removable module 220) that stores region information (building access application, the payment application on a bus, [21]) indicating a region where a facility (for example, a bus, a building) equipped with the communication control device is to be used (Figures 1-8 and associated text),
based on the region information, the control unit stopping the polling of a type among the plurality of types that is not used in the region (Figures 1-8 and associated text, the user only set to select in the MMI 224 the NFC accessing card for accessing in a building, for example, [21]-[22], [39]-[41], [57], [66], [123]-[124]).
As to claim 2, Buhot discloses, wherein the region information is initialized based on a destination region (on a bus, for example) where the facility is to be used (Figures 1-8 and associated text).
As to claim 3, Buhot discloses, wherein the control unit sets the region information based on input information input by a user from an input unit (the MMI 214) (Figures 1-8 and associated text, [92]-[96]).
As to claim 4, Buhot discloses, wherein the control unit acquires location information indicating a current location of the facility, and sets the region information based on the acquired location information (Figures 1-8 and associated text, [92]-[96]).
As to claim 5, Buhot discloses a vehicle (a bus, [21]) comprising:
a communication unit (Figure 1, the NFC device 106, the a payment NFC application unit, for example, [21]) that communicates in accordance with NFC (Figures 1-8 and associated text) and a communication control device (Figures 1-4 and associated text, the mobile device 102).
Claims 6-9 correspond to the method claims of claims 1-4; therefore, they are rejected under the same rationale as in claims 1-4 shown above.
The prior art cited in this Office action is: Buhot US 2010/0190437 A1.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649